              Case 2:19-cv-02099-GMN-BNW Document 7 Filed 12/13/19 Page 1 of 3



 1   DUSTIN L. CLARK
     Nevada State Bar # 10548
 2   HOLLEY DRIGGS WALCH
     FINE PUZEY STEIN & THOMPSON
 3   400 South Fourth Street, Third Floor
     Las Vegas, NV 89101
 4   Phone: 702-791-0308
     E-mail: dclark@nevadafirm.com
 5
     STACEY A. CAMPBELL
 6   Colorado Bar # 38378
     (Pro Hac Vice Motion to be Filed)
 7   CAMPBELL LITIGATION, P.C.
     730 17th St., Suite 730
 8   Denver, Colorado 80202
     Phone: 303-536-1833
 9   E-mail: Stacey@Campbell-Litigation.com

10   Attorneys for Defendant

11                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
12
      DONNA BROWER,                                        Case No. 2:19-cv-02099-GMN-BNW
13
                      Plaintiff,
14
         v.                                              DEFENDANT’S MOTION TO EXTEND
15                                                       TIME TO RESPOND TO PLAINTIFF’S
      McDONALD’S CORP., a Foreign                                  COMPLAINT
16    Corporation licensed to do business in
      Nevada,                                                         (First Request)
17
                      Defendant.
18

19            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), LR IA 6-1, and LR 7-2, Defendant

20   McDonald’s Corp. (“Defendant”), through its undersigned attorneys, hereby moves the Court to

21   extend the time for Defendant to respond to Plaintiff’s Complaint by twenty-one (21) days, from

22   December 13, 2019 up to and including January 3, 2020. Defendant bases this motion on the

23   pleadings and papers on file herein together with the following memorandum of points and

                                                     1
           Case 2:19-cv-02099-GMN-BNW Document 7 Filed 12/13/19 Page 2 of 3



 1   authorities. This is the first request by Defendant to extend time to respond to Plaintiff’s

 2   Complaint.

 3                      MEMORANDUM OF POINTS AND AUTHORITIES

 4   I.     BACKGROUND

 5          On November 1, 2019, Plaintiff Donna Brower (“Plaintiff”) filed a Complaint against

 6   Defendant in the Eighth Judicial District Court for Clark County, Nevada. On November 7, 2019,

 7   Defendant’s counsel received notice of Plaintiff’s Complaint via e-mail correspondence from

 8   Plaintiff’s counsel. At Plaintiff’s request pursuant to Nevada Rule of Civil Procedure 4.1,

 9   Defendant timely waived service of a summons, which thereby afforded Defendant sixty days

10   after the request was sent to respond to Plaintiff’s Complaint.

11          On December 6, 2019, Defendant timely removed this case. ECF No. 1. Prior to filing

12   the Notice of Removal, Defendant had not answered or otherwise responded to Plaintiff’s

13   Complaint. Accordingly, Defendant’s answer or first responsive pleading is due on December

14   13, 2019. See Fed. R. Civ. P. 81(c)(2) (requiring removing party to file an answer or first

15   responsive pleading either 21 days after receiving the complaint or summons, or 7 days after the

16   notice of removal was filed, whichever date is longest).

17          Defendant’s counsel attempted to confer with Plaintiff’s counsel, who could not be

18   reached by telephone and did not respond to Defendant’s e-mail inquiry regarding the extension.

19   As a result, Defendant files the instant motion to extend time to respond to Plaintiff’s Complaint.

20   II.    ARGUMENT

21          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides: “When

22   an act may or must be done within a specified time, the court may, for good cause, extend the

23   time: (A) with or without motion or notice if the court acts, or if a request is made, before the

                                                     2
           Case 2:19-cv-02099-GMN-BNW Document 7 Filed 12/13/19 Page 3 of 3



 1   original time or its extension expires.” Here, additional time is necessary for Defendant and its

 2   counsel to investigate the allegations in Plaintiff’s Complaint and to gather and consider

 3   information related thereto. For these reasons and in good faith, Defendant respectfully requests

 4   that the Court grant its motion for a twenty-one (21) day extension of time, up to and including

 5   January 3, 2020 to respond to Plaintiff’s Complaint.

 6           DATED: December 13, 2019.                  Respectfully submitted,

 7                                                       /s/ Dustin L. Clark
                                                        Dustin L. Clark, Esq.
 8         IT IS SO ORDERED                             HOLLEY DRIGGS WALCH
                                                        FINE PUZEY STEIN & THOMPSON
 9
           DATED: April  30, 2019
                  12/27/19                              Stacey A. Campbell, Esq.
10                                                      (Pro Hac Vice Motion to be Filed)
                                                        CAMPBELL LITIGATION, P.C.
11
                                                        Attorneys for Defendant McDonald’s Corp.
12         __________________________________________________
           BRENDA WEKSLER
13         UNITED STATES MAGISTRATE JUDGE
14                                  CERTIFICATE OF SERVICE

15          The undersigned certifies that on the date listed below, he filed the foregoing

16   DEFENDANT’S MOTION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S

17   COMPLAINT via CM/ECF resulting in electronic service on Plaintiff’s counsel of record, Mary

18   F. Chapman, Esq.

19           DATED: December 13, 2019.                   /s/ Dustin L. Clark
                                                        Dustin L. Clark
20

21

22

23

                                                    3
